Name: 2006/248/EC: Decision of the European Central Bank of 13 March 2006 amending Decision ECB/2002/11 on the annual accounts of the European Central Bank (ECB/2006/3)
 Type: Decision
 Subject Matter: social protection;  accounting;  public finance and budget policy;  EU institutions and European civil service
 Date Published: 2006-03-28; 2007-05-08

 28.3.2006 EN Official Journal of the European Union L 89/56 DECISION OF THE EUROPEAN CENTRAL BANK of 13 March 2006 amending Decision ECB/2002/11 on the annual accounts of the European Central Bank (ECB/2006/3) (2006/248/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 26.2 thereof, Whereas: For reasons of increased transparency, it is necessary to clarify the presentation of the European Central Bank (ECB) pension scheme in the ECBs accounts. Annex II to Decision ECB/2002/11 of 5 December 2002 on the annual accounts of the European Central Bank (1) should be amended to reflect the inclusion of this item on the liability side of the ECBs balance sheet under item 12 Other Liabilities, HAS DECIDED AS FOLLOWS: Article 1 Amendments Annex II of Decision ECB/2002/11 is amended in accordance with the Annex to this Decision. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Frankfurt am Main, 13 March 2006. The President of the ECB Jean-Claude TRICHET (1) OJ L 58, 3.3.2003, p. 38. Decision as amended by Decision ECB/2005/12 (OJ L 311, 26.11.2005, p. 43). ANNEX Amendments to Annex II to Decision ECB/2002/11: Composition and valuation rules for the balance sheet Annex II to Decision ECB/2002/11 is amended as follows: (1) In balance sheet item Assets, Item 11.3 Other financial assets, under Categorisation of contents of balance sheet items, the following sentence is deleted: Investment portfolios related to pension funds and severance schemes. (2) In the first line of balance sheet item Liabilities, Item 12.3 Sundry, under Categorisation of contents of balance sheet items, the following sentence is inserted: Net pension liability. (3) In balance sheet item Liabilities, Item 13 Provisions, under Categorisation of contents of balance sheet items, the following sentence is deleted: For pensions.